—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered *27June 18, 1997, convicting defendant, upon his plea of guilty, of rape in the first degree and robbery in the first degree, and sentencing him to concurrent terms of 7 to 14 years, unanimously affirmed.
Defendant’s claim that his plea was coerced is unpreserved for appellate review because he did not move to withdraw the plea before sentencing or to vacate the judgment of conviction and we decline to review it in the interest of justice. Were we to review this claim, we would find that the record, which includes a careful allocution by the court, establishes the voluntariness of the plea. There was nothing coercive about the court’s discussion of the permissible scope of sentencing in the event of a conviction after trial (People v Leamon, 254 AD2d 139).
To the extent that the existing record permits review of defendant’s ineffective assistance of counsel claim, we find that defendant received meaningful representation in connection with his guilty plea (see, People v Ford, 86 NY2d 397, 404). We note specifically that there is no indication in the record of any desire by defendant to have his attorney make a motion to withdraw the plea. Concur — Rosenberger, J. P., Williams, Tom, Mazzarelli and Saxe, JJ.